People v King (2016 NY Slip Op 06248)





People v King


2016 NY Slip Op 06248


Decided on September 29, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on September 29, 2016

Mazzarelli, J.P., Acosta, Saxe, Moskowitz, Gesmer, JJ.


1752 807/11

[*1]The People of the State of New York, Respondent,
vTerry King, Defendant-Appellant.


Robert S. Dean, Center for Appellate Litigation, New York (John Vang of counsel), for appellant.
Darcel D. Clark, District Attorney, Bronx (Shannon Henderson of counsel), for respondent.

Judgment, Supreme Court, Bronx County (Troy K. Webber, J.), rendered September 5, 2014, convicting defendant, upon his plea of guilty, of two counts of rape in the first degree, and sentencing him to concurrent terms of 19 years, unanimously affirmed.
Although we do not find that defendant made a valid waiver of his right to appeal, we find his arguments unavailing.
The court properly denied defendant's suppression motion. There is no basis for disturbing the court's credibility determinations, in which it rejected defendant's claims that he asserted his right to counsel during questioning and that the police made coercive remarks.
The court properly denied defendant's requests for reassignment of counsel, made before the suppression hearing and renewed in connection with a plea withdrawal motion. In each application, defendant presented his grievances against his attorney in writing, but failed to make specific factual allegations of serious complaints that would trigger the court's obligation to inquire further (see People v Porto, 16 NY3d 93, 99-100 [2010]). With regard to the plea withdrawal application, counsel did not take a position adverse to his client and there was no violation of defendant's right to conflict-free counsel (see People v Washington, 25 NY3d 1091, [*2]1095 [2015]). Furthermore, the record supports the court's rejection of defendant's claim that he failed to comprehend the plea proceedings due to his psychiatric medication.
We perceive no basis for reducing the sentence.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: SEPTEMBER 29, 2016
CLERK